Citation Nr: 1201572	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953. 

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision which the RO, in pertinent part denied claims for service connection for bilateral hearing loss and tinnitus.

In August 2010, the Board remanded the matter for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current bilateral hearing loss and tinnitus resulted from noise exposure during active service.   

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  (West 2002), expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  Specifically, upon receipt of a complete or substantially complete application, VA must notify the claimant and her representative, if any, of any information or lay or medical evidence not previously provided that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice should indicate what information VA will attempt to obtain on the claimant's behalf.  Id.  Review of the claims folder fails to reveal notice from the RO to the veteran that complies with VCAA requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to the RO is required in order to correct this deficiency.  

Additionally, when this matter was remanded by the Board in August 2010, 
the RO was instructed, in pertinent part, to afford the Veteran a VA audiologic examination.  The examiner was asked to report the current severity of the Veteran's hearing loss and to render an opinion as to the nature and etiology of any current hearing loss and tinnitus, taking into account the Veteran's noise exposure in service, along with his post-service noise exposure and the other pertinent evidence of record.  

In September 2010, the claims file was reviewed by a VA audiologist.  The examiner consequently opined that the Veteran's hearing loss was less likely than not cause by or the result of in-service noise exposure.  However, no physical examination was performed at that time.

The Board finds the September 2010 VA examination inadequate.  Again, the August 2010 remand specifically ordered that a VA examination be conducted.  This instruction has not been complied with.  Accordingly, the Board finds that a remand for another examination with a different examiner is necessary in this case, in order to get an adequate opinion which has complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure VCAA compliance notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence) and with Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO should allow the appropriate opportunity for response. 

2.  The RO should obtain all pertinent VA treatment records pertaining to the Veteran from October 2010 to the present. 

3.  The RO should ask the Veteran to identify any additional sources of treatment or evaluation he has received for hearing loss or tinnitus and should secure copies of complete records of the treatment or evaluation, not already of record, from all sources identified. 

4.  The RO should then afford the Veteran a VA audiological examination to determine the nature, extent, onset, and etiology of any hearing loss and tinnitus present. The claims folder should be made available to and reviewed by the examiner. All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail. 

The examiner should comment on the Veteran's reported onset and continuity of his hearing loss and tinnitus since service, and should consult and reference as necessary the March 2004 Duke University otolaryngologic examination, the June 2006 VA report of audiological consultation, and the Veteran's own contentions, to include his August 2010 statement clarifying the nature and extent of his noise exposure due to hunting and in the workplace, which he believed had been misunderstood and overemphasized by previous examiners.  Upon doing so, the examiner should opine whether it is at least as likely as not that any hearing loss and tinnitus is related to or had its onset in service, particularly as associated with the reported in-service acoustic trauma.  The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

5. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



